Citation Nr: 0946588	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a penetrating shell fragment wound to the right posterior 
chest and upper abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active military service from May 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, in which the RO, 
among other things, denied a disability rating in excess of 
40 percent for residuals of a penetrating gunshot wound to 
the right posterior chest and upper abdomen.  The Veteran 
filed a notice of disagreement (NOD) in March 2003, and the 
RO issued a statement of the case (SOC) in April 2004.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the Veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In November 2006, the Board denied the claim for a rating in 
excess of 20 percent for residuals of a gunshot wound to the 
right foot and ankle, but remanded to the RO (via the Appeals 
Management Center (AMC) in Washington, DC), the claim for a 
disability rating in excess of 40 percent for residuals of a 
penetrating gunshot wound to the right posterior chest and 
upper abdomen.  After accomplishing some action, the AMC 
continued the denial of the claim (as reflected in a March 
2009 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.

Subsequently, in May 2009, the Board remanded the Veteran's 
claim to the RO, via the AMC in Washington, DC, for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC denied a 
rating in excess of 40 percent for the Veteran's residuals of 
a penetrating shell fragment wound to the right posterior 
chest and upper abdomen (as reflected in an October 2009 
SSOC) and returned the appeal to the Board for further 
consideration.

In correspondence received at the Board in November 2009, the 
Veteran's spouse requested an abeyance period for submission 
of additional evidence/argument (from her daughter) in 
support of the claim-until the end of November 2009.  The 
claim has been held in abeyance until after the requested 
time period ended; to date, however, no additional 
evidence/argument has been received.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected residuals of a penetrating shell 
fragment wound to the right posterior chest and upper abdomen 
is manifested by, at its worst, a Forced Expiratory Volume in 
One Second (FEV-1) measurement of 57 percent predicted, a 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) measurement of 66 percent, and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 74 percent predicted.

3.  There is no medical finding or other persuasive evidence 
of cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, outpatient oxygen therapy, or acute respiratory 
failure attributable to the Veteran's residuals of a 
penetrating shell fragment wound to the right posterior chest 
and upper abdomen.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a penetrating shell fragment wound to the right 
posterior chest and upper abdomen are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.951, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6843 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a October 2002 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for service-connected residuals of a 
penetrating shell fragment wound to the right posterior chest 
and upper abdomen, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The March 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2002 letter.

Post-rating, a May 2009 letter contained the criteria for 
higher ratings for the Veteran's disability and provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the May 2009 letter, 
and opportunity for the Veteran to respond, the October 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and Social Security records, and the reports of February 
2003 and May 2007 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.  

The Board notes that the May 2009 Board remand directed that 
the RO schedule the Veteran for a VA examination.  However, 
in a September 2009 letter, the Veteran's representative 
indicated that, due to progressive age and debilitating 
medical illness, the Veteran would be unable to perform a 
pulmonary function test.  The representative asked that the 
claim be forwarded to the Board for adjudication.  A separate 
email and notation dated in September 2009 indicated that the 
Veteran's wife called and informed the RO that the Veteran 
was in a nursing home and would be unable to report for an 
examination.  It was also noted that an Advanced Practice 
Registered Nurse had examined the Veteran and determined that 
he was ill and would not be able to undergo examination.  
Thus, the Board concludes that the RO has complied with the 
directives outlined in the May 2009 remand and has also 
satisfied the duty to assist the Veteran.  Since there was 
good cause shown for the Veteran's failure to report for the 
examination, the Board will evaluate the claim based upon the 
record.  38 C.F.R. § 3.655 (2009).  The Board also finds that 
no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, in an October 1945 rating decision, the RO 
assigned a 100 percent disability evaluation to the Veteran's 
service-connected disabilities, which included empyema, right 
chest, secondary to wounds, penetrating, posterior and upper 
abdomen.  In an October 1946 rating decision, the RO assigned 
a 60 percent evaluation to the Veteran's residuals of gunshot 
wound, penetrating, right posterior chest and upper abdomen, 
with secondary empyema, thoracostomy, and pleural adhesions, 
right.

In a July 1957 rating decision, the RO reduced the Veteran's 
disability evaluation for residuals of gunshot wound 
penetrating right posterior chest and upper abdomen to 40 
percent, effective October 1, 1957.  This evaluation was 
assigned under rating criteria that are no longer applicable.  
Since the 40 percent rating has been in effect for more than 
20 years, a rating of 40 percent is protected, by law, 
against reduction.  See 38 C.F.R. § 3.951 (2009).  The 
Veteran filed the current claim in October 2002.

The Veteran's disability is currently rated under the 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6843 (2009), 
for traumatic chest wall defect, pneumothorax, hernia, etc.  
Under DC 6843, a 60 percent disabling rating is assigned for 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for FEV-1 less than 40 percent of predicted value, or; FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

When evaluating based on a pulmonary function test (PFT), the 
Board is to use post-bronchodilator results in applying the 
evaluation criteria in the rating schedule, unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  38 C.F.R. § 4.97(d)(5).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 40 percent for the 
Veteran's residuals of a penetrating shell fragment wound to 
the right posterior chest and upper abdomen is not warranted.

In his September 2002 claim, the Veteran indicated that his 
lung function had diminished.  He could not walk up stairs or 
one hundred yards on a level surface without breathing heavy.

In February 2003, the Veteran underwent VA examination.  He 
complained of getting winded easily when walking short 
distances.  He denied chest pain or shortness of breath at 
rest, orthopnea, paroxysmal nocturnal dyspnea, and edema.  He 
recently had a negative cardiac stress test.  The Veteran 
also had chronic obstructive pulmonary disease and had smoked 
for many years.  He denied sputum hemoptysis, oxygen therapy, 
fevers, weight loss, night sweats, and daytime 
hypersomnolence.  On examination, the Veteran's lungs were 
clear.  The examination report referenced a pulmonary 
function test (PFT) done that month that showed FEV-1/FVC was 
66 percent.  The assessment was that the Veteran had 
significant subjective dyspnea.  The PFT showed some 
worsening of function.

A February 2003 VA treatment record shows that the Veteran 
underwent PFT examination.  Following the use of a 
bronchodilator, FEV-1 was 80 percent of predicted, and FEV-
1/FVC was 78 percent.  DLCO(SB) was 74 percent of predicted.

In a June 2003 written statement, M.G., M.D. indicated that 
the Veteran had a permanently paralyzed right hemidiaphragm.  
He had scarring of the right pleural space from the empyema 
and subsequent chronic drain, as well as scarring of the 
chest wall.  He had chronic dyspnea on exertion, which 
worsened as he aged.  On examination, the Veteran had 
prominent scarring of the right flank and posterior 
hemithorax.  He had decreased breath sounds at the right base 
compared to the left.  Dr. G indicated that spirometry 
testing in January 2002 revealed that FEV-1 was 57 percent of 
predicted.

In May 2007, the Veteran underwent VA examination.  The 
examiner noted that the claims file was reviewed.  It was 
shown that the Veteran had senile dementia.  The Veteran's 
wife indicated that he sat in a chair most of the day and did 
not engage in activities.  There was no report of cough, 
sputum, hemoptysis, or anorexia.  The Veteran was reported to 
have shortness of breath with minimal activity, including 
walking distances of twenty feet.  The Veteran used a 
bronchodilator with improvement.  He did not require 
treatment with oxygen.  His wife indicated that the Veteran 
could not sustain any significant physical activity as a 
result of dyspnea.  

On examination, there were no signs of respiratory distress.  
The right posterior chest had reduced breath sounds at the 
base consistent with an elevated right hemidiaphragm.  The 
right lung had reduced right lung inspiration and expiration 
and associated reduced excursion.  There were no wheezes, 
rales, or rhonchi.  There was no indication of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
outpatient oxygen therapy.  The Veteran's weight appeared to 
be stable.  The examination was consistent with right 
diaphragm paralysis and associated decreased right lung 
inflation and deflation.  Chest x-rays were taken.  
Inspiratory and expiratory views demonstrated poor right 
diaphragm function with significantly reduced right lung 
inflation and deflation.  

A PFT conducted revealed that, after the use of a 
bronchodilator, FEV-1 was 115 percent of predicted, and FEV-
1/FVC was 67 percent.  Diffusion was 74 percent of predicted.  
The interpretation was that there were combined obstructive 
and restrictive ventilatory defects.  There was significant 
improvement following the use of a bronchodilator.  There was 
mildly reduced diffusing capacity.  The examiner noted that 
maximum oxygen consumption could not be performed because 
there was a lack of proper testing equipment at the testing 
facility.  It was also noted that the test would be 
technically difficult to perform as a result of the Veteran's 
heart disease and dementia.  The examiner opined that it was 
likely that, if the test was performed, the Veteran would 
demonstrate decreased respiratory ventilation with activity, 
with an associated decrease in oxygen levels and maximum 
oxygen consumption, and elevation of carbon dioxide levels.  
The actual levels could not be estimated without resort to 
speculation.  

The diagnosis was traumatic right lung injury during active 
service resulting in right diaphragm paralysis and right lung 
pleural thickening and calcification, with associated 
decreased right lung function, resulting in symptoms of 
shortness of breath and restrictive changes on pulmonary 
function testing.  The examiner noted that the Veteran also 
had obstructive lung disease that is likely secondary to 
cigarette smoking and which may also result in shortness of 
breath.  The examiner noted that there was a history of a 
single episode of respiratory failure associated with an 
operative procedure, from which he recovered.

Based on the evidence of record, the Board finds that a 
rating in excess of 40 percent for residuals of a penetrating 
shell fragment wound to the right posterior chest and upper 
abdomen is not warranted.

The evidence shows that FEV-1 of 40- to 55-percent predicted 
or FEV-1/FVC of 40 to 55 percent has not been demonstrated.  
Instead, the Veteran has had, at worst, FEV-1 of 57 percent-
predicted and FEV-1/FVC of 66 percent.  Furthermore, the 
evidence shows the Veteran has had, at worst, DLCO (SB) of 
74-percent predicted, above the range required for an 
increased rating of 60 percent.  The last criteria for 
establishing an increased rating of 60 percent is based upon 
results from a test of maximum oxygen consumption.  While the 
Board remanded for the Veteran to be given this test, it was 
unable to be administered, first for lack of equipment, and 
second, because the Veteran suffers from dementia.  The May 
2007 VA examiner noted that the Veteran would likely be 
unable to complete the test due to his dementia, and that an 
Advanced Practice Registered Nurse indicated in September 
2009 that the Veteran was too ill to submit to more testing.

Furthermore, the evidence shows the May 2007 VA examination 
report indicated that there was no cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension, and did 
not need outpatient oxygen therapy.  While the examination 
report indicates that the Veteran had a single episode of 
respiratory failure, it was noted to have been associated 
with an operative procedure and not due to his service-
connected disability.  As such, the Board concludes that he 
does not meet this criterion for an increased rating.  
Therefore, a rating in excess of 40 percent, under DC 6843, 
must be denied.

The Board recognizes that we do not have all of the evidence 
and information necessary to fully evaluate the Veteran's 
level of disability.  A review of the record indicates that 
several attempts were made to provide the Veteran with a 
complete examination that addresses all of the rating 
criteria.  However, it is clear that the Veteran is currently 
unable to submit to an additional examination for this 
disability.  Therefore, although we are deeply sympathetic 
with the Veteran's current condition, the Board finds that we 
must proceed with this case and evaluate the claim based upon 
the evidence of record.  This evidence does not show that the 
criteria are met for a rating in excess of 40 percent for the 
Veteran's disability.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's residuals of a 
penetrating shell fragment wound to the right posterior chest 
and upper abdomen, pursuant to Hart, and that the claim for a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

A rating in excess of 40 percent for residuals of a 
penetrating shell fragment wound to the right posterior chest 
and upper abdomen is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


